DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the response filed on 3/10/2022.
Claims 1-19 are pending. 

Response to Arguments
Applicant’s arguments filed on 3/10/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (USPAN 2014/0376471) in view of Suzuki (USPAN 2015/0245300).
 	Consider claims 1 and 10, Nishio discloses a method (see figure 7 (reproduced below for convenience)) and a corresponding terminal device (see figures 1 and 2, wherein disclosed is said terminal device), comprising: 
 	a first determining circuit, configured to determine a first transmit power for transmitting first information in a first time unit on a first carrier and a second transmit power for transmitting second information in a second time unit on a second carrier (see paragraphs 64, 66, 78-80, 84, 117, 119, 130 and figures 3, 4, 6, 7, 8, 16, 17, and 18, wherein disclosed is said first and second transmit powers in said first and second time units), wherein the first time unit and the second time unit at least partially overlap, a time period that overlaps the first time unit in the second time unit is a first time period (see paragraphs 65, 67, 78-80, 118, 120, 131, and figures 3, 4, 6, 7, 8, 16, 17, 18, wherein disclosed is said overlapping time period), and a time period that does not overlap the first time unit in the second time unit is a second time period (see paragraphs 65, 78-80, 118, 120, 131, and figures 3, 4, 6, 7, 8, 16, 17, and 18, wherein disclosed is said non-overlapping time period; also, see figure 7 below); 
 	a second determining circuit, configured to determine a third transmit power for transmitting the second information in the first time period (see paragraphs 65, 67, 78-80, 118, 120, 131 and figures 3, 4, 6, 7, 8, 16, 17, and 18, wherein disclosed is said third transmit power); and 
 	a transmitter, configured to: send the second information in the second time period using the second transmit power or the third transmit power, and send the second information in the first time period using the third transmit power (see paragraphs 65, 67, 78-80, 84, 85, 118, 120, and 131, and figures 3, 4, 6, 7, 8, 16, 17, and 18, wherein disclosed is said sending).

    PNG
    media_image1.png
    472
    634
    media_image1.png
    Greyscale

 	Nishio does not specifically disclose that the first information and the second information are sounding reference signals (SRSs) of a same type, and the type is one of periodic or aperiodic.
 	Suzuki teaches that first information and second information are sounding reference signals (SRSs) of a same type, and the type is one of periodic or aperiodic (see paragraph 91: “The aperiodic SRS corresponding to a first SRS transmission power control process is referred to as a first aperiodic SRS or a trigger type 1a SRS. The aperiodic SRS corresponding to second SRS transmission power control process is referred to as a second aperiodic SRS or a trigger type 1b SRS. A request for the transmission of the first aperiodic SRS with the trigger type 1 is referred to as a trigger type 1a, and a request for the transmission of the second aperiodic SRS with the trigger type 1 is referred to as a trigger type 1b.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and combine it with the noted teachings of Suzuki. The motivation to combine these references is to provide a method for efficiently setting a transmission power for an uplink signal (see paragraph 9 of Suzuki).
 	
 	Consider claims 2 and 11, Nishio discloses determining the third transmit power for transmitting the second information in the first time period comprises: if a sum of the first transmit power and the second transmit power is greater than or equal to a maximum transmit power, determining the third transmit power for transmitting the second information in the first time period, wherein the third transmit power is less than the second transmit power (see paragraphs 57, 62-70, and 75-80, wherein disclosed is said determining the third transmit power if said sum exceeds a maximum transmit power).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (USPAN 2014/0376471) in view of Suzuki (USPAN 2015/0245300) and Lin (USPAN 2018/0206263).
Consider claims 3 and 12, Nishio does not specifically disclose that the first carrier is a supplementary uplink (SUL) carrier, and the second carrier is a time division duplex (TDD) carrier or a frequency division duplex (FDD) carrier; or a subcarrier spacing of the first carrier is less than a subcarrier spacing of the second carrier.
Lin teaches that the first carrier is a supplementary uplink (SUL) carrier, and the second carrier is a time division duplex (TDD) carrier or a frequency division duplex (FDD) carrier; or a subcarrier spacing of the first carrier is less than a subcarrier spacing of the second carrier (see paragraph 474: “the criterion is a comparison between a first subcarrier spacing of the first data channel and a second subcarrier spacing of the second data channel. The second control channel could override the first control channel if the first subcarrier spacing and the second subcarrier spacing are different or if the second subcarrier spacing is larger than the first subcarrier spacing. Furthermore, the second control channel may not override the first control channel if the second subcarrier spacing is the same as the first subcarrier spacing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishio and combine it with the noted teachings of Lin. The motivation to combine these references is to provide a method for a timing relationship between control channel and data channel in a wireless communication system (see paragraph 2 of Lin).

Allowable Subject Matter
Claims 4-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412